PER CURIAM.
The trial court revoked appellant’s probation for failure to file monthly reports and to pay costs of supervision, and for changing his residence without consent of his probation officer. There was no evidence to show that appellant was able to pay costs of supervision; therefore, this violation must be stricken from the order. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). We have reviewed the transcript of the revocation hearing, however, and have concluded that the trial court’s order was based primarily on appellant’s failure to file monthly reports and to obtain consent prior to changing his residence. Therefore, this case does not require a remand as in Tuff v. State, 338 So.2d 1335 (Fla. 2d DCA 1976).
Accordingly, we strike that part of the order revoking appellant’s probation for failure to pay costs; otherwise, we affirm.
HOBSON, Acting C. J., and SCHEB and CAMPBELL, JJ., concur.